Citation Nr: 1747824	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-39 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for congestive heart failure, to include as due to exposure to Agent Orange, and as secondary to service-connected diabetes mellitus type II, coronary artery disease (CAD), and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange, and as secondary to the nonservice-connected congestive heart failure, and the service-connected diabetes mellitus type II, and PTSD. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, C.T., and T.R.
ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

In May of 2015, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In September 2015 and February 2017, these matters were remanded for further development.  The case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran's congestive heart failure is not shown to be due to in-service herbicide exposure or another event or incident of the Veteran's period of active duty service. 

2.  The Veteran's congestive heart failure was not caused or aggravated by the service-connected connected diabetes mellitus type II, CAD, or PTSD.

3.  The currently demonstrated hypertension is not shown to be due to in-service herbicide exposure or another event or incident of the Veteran's period of active duty service.  Hypertension was not diagnosed within one year of the Veteran's separation from service.

4.  The Veteran's hypertension was not caused or aggravated by the service-connected diabetes mellitus type II or PTSD.


CONCLUSIONS OF LAW

1.  The Veteran's congestive heart failure is not due to his presumed exposure to herbicide exposure or other disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1116, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Congestive heart failure is not proximately due to (causation or aggravation) a service-connected disease or injury.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.310 (2016).

3.  The Veteran's hypertension is not due to his presumed exposure to herbicide exposure or other disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1116, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  Hypertension is not proximately due to (causation or aggravation) a service-connected disease or injury.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Regarding VA's duty to notify, a May 2008 pre-adjudication letter notified the Veteran of the information and evidence needed to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Accordingly, VA satisfied its duty to notify. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA treatment records, VA examination reports, the hearing transcript, and lay statements. 

As noted, the Veteran's claim was remanded for additional development in September 2015 and February 2017.  Specifically, the Veteran's claim was remanded in September 2015 order to schedule him for VA examinations to determine the nature and etiology of his claimed disabilities.  Although the Veteran was afforded the requested examinations, in February 2017, Board noted that the medical opinion addressing etiology of the Veteran's hypertension was inadequate and a new opinion was required.  The Board also found that the claim for hypertension was intertwined with the Veteran's claim for congestive heart failure.  Following the Board's February 2017 remand, new medical opinions were obtained in April 2017.  Thus, a review of the record reveals that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Veteran and his representative have not contended otherwise.

The Board observes that the April 2017 VA examiner stated that the Veteran's hypertension was less likely than not (less than 50% probability) incurred in or caused by service, and also stated that the Veteran's hypertension clearly and unmistakably was not incurred in service.  Although the examiner referenced the wrong legal standard in one section of her opinion, the Board finds that the opinion is still adequate for adjudication purposes.  First, the physician's report reflects that she reviewed the Veteran's past medical history and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Second, the reference to the incorrect legal standard does not render the entire opinion inadequate.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (noting that medical reports "must be read as a whole" in determinations of adequacy.)  In this case, the examiner provided rationale for her opinion that the Veteran's disabilities are not related to his active duty service and used the correct standard elsewhere in the report.  Specifically, the incorrect legal standard was referenced outside of the opinion and when noting that hypertension did not have its onset during service because it was first diagnosed 30 years later.  The Board therefore concludes that the medical opinion is adequate for adjudication purposes.  See 38 C.F.R. § 4.2.  The Veteran and his representative have not contended otherwise. 

The Veteran was afforded a hearing with the undersigned Veterans Law Judge in May 2015.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

II.  Law and Regulations 

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include hypertension, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

The Veteran has argued that his congestive heart failure is secondary to his service-connected diabetes mellitus type II, CAD, and/or PTSD.  He has also alleged that his hypertension is secondary to his congestive heart failure, diabetes mellitus, and/or PTSD.

Service connection may be established on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

The Veteran has also contended that his disabilities are the result of his in-service exposure to herbicides (Agent Orange).  

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January  9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

Although congestive heart failure and hypertension are not among the diseases presumed to be associated with herbicide exposure, service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

	A. Congestive Heart Failure 

The Veteran is seeking service connection for congestive heart failure.  He contends that this disability is a result of his active duty service, to include his presumed exposure to herbicides while serving in the Republic of Vietnam.  In the alternative, the issue of whether his congestive heart failure is causally related to his service-connected type II diabetes mellitus, CAD, and/or PTSD has also been raised.

As an initial matter, the Board notes that the Veteran has been diagnosed with congestive heart failure during the appeal period and a current disability has been demonstrated. 

With respect to the question of whether the Veteran's congestive heart failure is due to service, the Veteran's service treatment records show no complaints, treatment, or diagnosis for congestive heart failure.  During his February 1970 separation examination, the Veteran's heart and vascular system were examined and no abnormalities were identified.  However, the Veteran is presumed to have been exposed to herbicides and an in-service injury has therefore been demonstrated.

Pursuant to the Board's September 2015 remand, the Veteran was afforded a VA examination to determine the nature and etiology of his congestive heart failure.  In a January 2016 opinion, a VA examiner stated that the diagnosed congestive heart failure had resolved, and, as a result, there is less than a 50 percent probability that his congestive heart failure is due to in-service herbicide exposure.  However, the examiner did not address the relationship between the Veteran's herbicide exposure and the congestive heart failure that was diagnosed during the appeal period. 

With respect to the question of whether the Veteran's congestive heart failure was due to, or aggravated by, his service-connected type II diabetes mellitus, CAD, and/or PTSD, the January 2016 VA examiner stated that the Veteran's diabetes mellitus did not cause or aggravate his congestive heart failure because he is not taking any medications for this disability and his current "A1C" is normal.  The examiner determined that the Veteran's CAD is less likely the cause or aggravating factor behind his congestive heart failure because the Veteran did not have a myocardial infraction, his stress test were normal, and a cardiac catheterization did not show significant abnormities.  With respect to PTSD, the examiner noted that the Veteran has "long standing PTSD" and is currently receiving treatment; however, his low ejection fracture noted in 2007 is not present now, and therefore "his PTSD is less likely as not the cause or aggravating factor" for his congestive heart failure.

As noted, the Board found that the January 2016 VA examiner's opinion was inadequate and remanded the Veteran's claims for a new medical opinion in February 2017.

In an April 2017 opinion, a VA examiner stated that the Veteran's cardiomyopathy with heart failure occurred more than 30 years after he separated from service and there is no event, injury, or illness in service which would cause the onset of these conditions three decades later.  The examiner also stated that based on the Agent Orange update of 2014 by the Institutes of Medicine, only "ischemic heart disease (and therefore CAD)" are linked to Agent Orange exposure.  The Veteran's "cardiomyopathy with heart failure (which was specifically determined by cardiology to be non-ischemic) is not a form of, nor related to IHD/CAD.  Review of other medical knowledge and literature does not support non-dilated/non-ischemic cardiomyopathy with heart failure as due to herbicides/Agent Orange exposure."

It was also noted that the Veteran's heart failure was not due to his coronary artery disease or other service-connected disabilities because the Veteran's "heart failure was specifically due to the non-dilated, non ischemic cardiomyopathy."  It was noted that neither the Veteran's cardiomyopathy or heart failure were due to his service-connected CAD because at the time of diagnosis, the Veteran's cardiac catheterization showed only mild 'luminal irregularities' which allowed [for a] diagnosis of CAD but showed that there was not restricted blood flow due to the CAD therefore eliminating CAD as the cause of the heart failure."  The examiner also noted that PTSD is not linked by medical knowledge or literature to being causative of non-dilated non-ischemic cardiomyopathy. 

The February 2017 examiner also reviewed the Board hearing transcript and the studies provided by the National Institute of Health, Web MD, and the Mayo Clinic which state that PTSD and depression are contributing factors to heart disease.  However, the examiner indicated that these studies do not apply in this case as the "heart disease reference(d in the reports) is coronary artery disease/ischemic heart disease" and not congestive heart failure.

With respect to the question of whether the Veteran's congestive heart failure has been aggravated by his service-connected disabilities, the April 2017 VA examiner stated that the Veteran's cardiomyopathy with heart failure has "resolved completely without sequelae" and, therefore, the disability has not been aggravated beyond its natural progression by any of the service-connected disabilities. 

The Board has considered the lay assertions that the Veteran's congestive heart failure is due to service or a service-connected disability, however, the Board finds these statements to be less probative than the opinion of the April 2017 VA examiner which was supported by ample reasons and bases. 

In conclusion, for these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a congestive heart failure.  The benefit sought on appeal is accordingly denied.

	B. Hypertension

The Veteran is seeking service connection for hypertension.  He contends that this disability is a result of his active duty service, to include his presumed exposure to herbicides while serving in the Republic of Vietnam.  In the alternative, the issue of whether his hypertension is causally related to his service-connected type II diabetes mellitus, and/or PTSD has also been raised.

As an initial matter, the Board notes that the Veteran has been diagnosed with hypertension during the appeal period and a current disability has therefore been demonstrated.

With respect to the question of whether hypertension is due to service, the Veteran's service treatment records show no in-service complaints, treatment, or diagnosis for hypertension.  During his February 1970 separation examination the Veteran's heart and vascular system were examined and no abnormalities were identified.  His blood pressure was recorded as 118/82.  Moreover, the Veteran does not contend, and the evidence does not reflect, that he was diagnosed with hypertension within one year of his separation from service. 

Following the September 2015 remand, the Veteran was afforded a VA examination in January 2016.  In this opinion, the examiner indicated that the issue of hypertension and herbicide exposure has not been resolved.  It was noted that that hypertension is not one of the presumptive diseases and "mild association between the two is not enough evidence to opine that it is at least as likely [as not] related."  The examiner stated that there was insufficient information to render an opinion.  Although an addendum was issued in February 2016, this report stated that there is less than a 50 percent probability that hypertension is a presumptive illness due to herbicide exposure.  However, this is the wrong standard and the Board remanded the Veteran's claim in February 2017 for an additional opinion. 

Following the Board's remand, a new VA medical opinion was obtained in April 2017.  In this opinion, the examiner stated that there is less than a 50 percent probability that the Veteran's hypertension is due to service because there is no evidence of any incident, injury or illness in the service treatment records which would lead to hypertension over three decades later.  

With respect to the issue of whether the Veteran's hypertension is related to the Veteran's presumed herbicide exposure, the April 2017 VA examiner recognized the studies suggesting that there was a limited or suggestive evidence of an association between hypertension and herbicide exposure, however, it was noted that this association has been only intermittently demonstrated in medical studies in limited career fields and does not apply to the Vietnam veteran population as a whole.  Specifically, the examiner stated that this association applies to those who were directly involved in the active spraying of Agent Orange as their primary military duty.  As a result, the examiner concluded that the Veteran's hypertension is less likely than not due to his in-service herbicide exposure because 1) he did not serve in the US Army Chemical Corps as an "herbicide sprayer" 2) the studies indicated that there was no increased risk of hypertension in Vietnam veterans not included in the "herbicide sprayer group", and 3) there are several studies showing no correlation between Agent Orange exposure and the later development of hypertension. 

With respect to the question of whether the Veteran's hypertension is secondary to his service-connected disabilities, in November 2009, a VA examiner stated that the Veteran's hypertension is due to his service-connected "diabetes due to microvascular and macrovascular complications."  As noted in the September 2015 remand, the examiner did not provide any rationale for this opinion and it is afforded low probative weight.  

Following the Board's September 2015 remand, a new medical opinion was obtained in January 2016 and an addendum was issued the following month.  However, as noted in the Board's February 2017 remand, the examiner used the wrong legal standard when addressing whether the Veteran's hypertension was due to, or aggravated by, his service-connected disabilities and the issue was remanded for an additional opinion.

In an April 2017 report, after reviewing the Veteran's claims file, a VA physician noted that the Veteran is an African-American male in his late 50s.  It was also noted that statistical data from the CDC supports that 50 percent of African American males between 40-60 years of age will develop hypertension at least as likely as not due to gender, age, and ethnic background.  The examiner concluded that it less likely than not that the Veteran's hypertension is due to his service-connected disabilities.  The examiner specifically commented that she reviewed the studies provided by the NIH, Web MD, and the Mayo Clinic, but in this particular case, the source of the Veteran's hypertension is more likely due to his age, gender, and genetic/ethnic background. 

With respect to the question of whether the Veteran's hypertension was aggravated by his service-connected disabilities, the April 2017 VA examiner noted that the record includes "prolonged and copious blood pressure monitoring" which shows that the Veteran has well-controlled hypertension which has followed the natural, expected progression of this disease.  Although he did require the addition of a second agent for blood pressure control several years after his initial diagnosis, the examiner indicated that this is consistent with the natural progression of hypertension." 

The Board has considered the lay assertions that the Veteran's hypertension is due to service or a service-connected disability, however, the Board finds these statements to be less probative than the opinion of the April 2017 VA examiner which was supported by ample reasons and bases. 

In conclusion, for these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a congestive heart failure.   The benefit sought on appeal is accordingly denied.


ORDER

Service connection for congestive heart failure is denied. 

Service connection for hypertension is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


